EXHIBIT 10.14

 
SETTLEMENT AGREEMENT AND MUTUAL RELEASE
 
This Settlement Agreement and Mutual Release (“Agreement”) is made and entered
into as of January __, 2012 by and among (a) First Bank, as successor to Coast
Bank of Florida (“Coast” or “Plaintiff”), and (b) Opteum Financial Services,
LLC, now known as MortCo TRS LLC (“Opteum” or “Defendant”).  Coast and Opteum
shall collectively be referred to herein as the “Parties.”
 
WHEREAS, the Parties intend this Agreement to resolve, discharge and settle the
Mutually Released Claims, as defined below, fully, finally and forever according
to the terms and conditions set forth below:
 
WHEREAS, in or about June, 2007, Coast filed a civil action in the Circuit Court
of the Twelfth Judicial Circuit in and for Manatee County, Florida against
Opteum, asserting claims for breach of contract and specific performance.  The
action is captioned Coast Bank of Florida v. Opteum Financial Services, LLC, No.
2007-CA-3865 (the “Litigation”);
 
WHEREAS, Opteum denies any and all claims asserted against it that are alleged
in the Litigation;
 
WHEREAS, Coast and Opteum have each determined that it is in their own
respective best interests to compromise and settle these matters on the terms
set forth below; and
 
NOW THEREFORE, for and in consideration of the mutual covenants, promises and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:


Section 1.                      Denial of Liability; No Admissions; Use of
Settlement.


1.1           The Parties enter into this Agreement as a compromise of disputed
claims (the “Settlement”) and to avoid the burden, expense, and risk of the
Litigation.  In entering into this Agreement, Opteum does not admit any, and
specifically denies all, allegations in the Litigation.


           1.2           Nothing in this Agreement, nor in any negotiations,
actions, statements or court proceedings relating to this Agreement or the
Settlement in any way, shall be construed as, offered as, received as, used as,
or deemed to be evidence of any kind in the Litigation or in any other
proceeding, except to the extent that it is used to prove the contents of this
Agreement.
 
           Section 2.                      Approval of Settlement, Dismissal,
and Stay
 
.
 
           2.1           Within five (5) days of receipt of payment by Coast as
specified in Section 3 below, Coast shall file a Stipulation dismissing and
discontinuing all claims against Opteum in the Litigation with prejudice
pursuant to Fla. R. Civ.  P. 1.420(a)(1) in the form attached hereto as Exhibit
A.
 
 
 

--------------------------------------------------------------------------------

 
           Section 3.                      Payment
 
.  In consideration of the releases, dismissal with prejudice, and other
covenants, promises, and agreements set forth in this Agreement, and upon
completion of a W-9 form, Opteum will remit payment in the amount of eight
hundred thousand ($800,000) dollars payable to First Bank, as successor to
Coast, pursuant to the following wire instructions: First Bank, 11901 Olive
Blvd., Creve Coeur, MO 63141, ABA #081009428, Account Number 11085,
Attention:  Maurie Houlihan, 941-345-1421 within twenty four (24) hours from the
Parties’ execution of the Agreement.  Time is of the essence with respect to
execution of the Agreement and Coast’s receipt of the above described payment
from Opteum.  Specifically, in the event that Coast has not received the above
described payment within twenty four (24) hours from execution of the Agreement,
or, the Agreement is not executed by the close of business on January 30, 2012,
the Agreement and all provisions between the Parties for the settlement of the
Litigation shall be immediately null and void, and the Parties shall advise the
Court in the Litigation of their request that the trial of the Litigation be
re-scheduled on an expedited basis.


           Section 4.                      Fees and Costs
 
.  Each of the Parties shall bear its own attorneys’ fees, costs and expenses
incurred in the prosecution, defense, or settlement of the Litigation and with
respect to this Agreement, including the Stipulation referenced in Section 2
above.
 
Section 5.                      Release.
 
           5.1           Mutually Released Claims.  Upon the timely performance
of the Payment obligation set forth in Section 3 above, Coast and Opteum will
each have released and fully, absolutely and forever discharged the other, and
the other’s heirs, executors, parent companies, subsidiary companies, affiliated
companies, partners, divisions, officers, directors, members, managers,
attorneys, employees, owners, successors and assigns, administrators,
shareholders, agents, representatives, and others who might be responsible for
the other’s conduct, individually and collectively, to the fullest extent
possible by law, from any and all claims, demands, damages, attorneys’ fees,
debts, liabilities, accounts, reckonings, obligations, bonds, guaranties,
warranties, costs, expenses, losses, liens, actions and causes of action of each
and every kind, nature and description, whether now known or unknown, suspected
or unsuspected, which the releasing Party might have, own or hold, or at any
time heretofore ever had, owned or held, or could hereafter have, own or hold,
based upon, related to or by reason of any statute, contract (express, implied
in fact or implied in law), order, judgment, liability, matter, cause, fact,
thing, act, or omission whatever, occurring or existing now or at any time prior
to the effective date hereof, or which was or could have been asserted in the
Litigation, or which is in any way relating to or arising out the Litigation
(the “Mutually Released Claims”).
 
           Section 6.                      General Provisions.
 
           6.1.           Entire Agreement.  This Agreement, including Exhibit
A, constitutes the full, complete and entire understanding, agreement and
arrangement of and between the Parties with respect to the settlement of the
Litigation.  This Agreement supersedes any and all prior oral or written
understandings, agreements, and arrangements between the Parties with respect to
the settlement of the Litigation.  Except those set forth expressly in this
Agreement, there are no other agreements, covenants, promises, representations
or arrangements between the Parties with respect to the settlement of the
Litigation and the Mutually Released Claims.
 
 
 

--------------------------------------------------------------------------------

 
           6.2.           Notices.  All letters, notices, requests, demands, and
other communications required or permitted to be given to the Parties hereto
pursuant to this Agreement shall be in writing and shall be delivered personally
or mailed, postage prepaid, by first class mail, facsimile, and electronic mail
to the Parties’ Counsel of record as follows:
 
For the Plaintiff:
For the Defendant:
Robert L. Olsen
rolsen@fowlerwhite.com
Fowler White Boggs P.A.
501 E. Kennedy Blvd, Suite 1700
Tampa, Florida 33602
Direct: (813) 222-1138
Fax: (813) 384-8313
Dianna Wyrick
dwyrick@reedsmith.com
Reed Smith LLP, Suite 1200
225 Fifth Avenue
Pittsburgh, PA 15222
Direct: (412) 288-7238
Fax: (412) 288-3063

           6.3.           Modification in Writing.  This Agreement may be
altered, amended, modified or waived, in whole or in part, only in a writing
signed by both Parties.  This Agreement may not be amended, altered, modified or
waived, in whole or in part, orally.
 
           6.4.           Originals/Execution in Counterpart/ Facsimiles.  This
Agreement may be signed in any number of counterparts, each of which shall be
considered an original.  The electronic facsimile transmission of any signed
original counterpart of this Agreement shall be deemed to be the delivery of an
original counterpart.
 
           6.5.           No Reliance.  Each Party to this Agreement warrants
that it is acting upon its independent judgment and upon the advice of its own
counsel and not in reliance upon any warranty or representation, express or
implied, of any nature or kind by any other Party, other than the warranties and
representations expressly made in this Agreement.
 
           6.6.           Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Florida without regard
to conflict of laws provisions.
 
           6.7.           Binding on Successors.  This Agreement shall be
binding and shall inure to the benefit of the Parties and their respective
successors and assigns.
 
           6.8.           Survivability and Severability.  If any provision of
this Agreement shall be found by a court to be invalid or unenforceable, in
whole or in part, then such provision shall be construed and/or modified as
necessary to render it valid and enforceable, or shall be deemed excised from
this Agreement, as the case may require, and this Agreement shall be construed
and enforced to the maximum extent permitted by law, as if such provision had
been originally incorporated herein as so modified, or as if such provision had
not been originally incorporated herein, as the case may be.
 
           6.9.           Taxes.  Coast shall be responsible for paying any and
all federal, state and local income taxes due on the payment made by Opteum
pursuant to this Agreement.  Opteum is providing no tax advice to Coast.
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
This Agreement is executed as of this __ day of January, 2012, by the
undersigned representatives for each Party:
 
FOR PLAINTIFF:
By: /s/ M. F. Houlihan,
Jr.                                                                
                Maurice F. Houlihan, Jr.
Title:       Manager, Special Assets
                First Bank
Address:   1301 Sixth Avenue West
Bradenton, Florida 34205
941-744-1165 (Fax)
FOR DEFENDANT:
By: /s/ G. Hunter
Hass                                                                
                  G. Hunter Haas IV
Title:     Member, Board of Managers
              MortCo TRS LLC
Address:    3305 Flamingo Drive
                  Verona Beach, Florida  32963
                  772-231-8896 (Fax)


- -
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCUIT
 
IN AND FOR MANATEE COUNTY, FLORIDA
 
COAST BANK OF FLORIDA,
                                                                           Case
No.:  2007-CA-3865
           Plaintiff,                                                                Division
D
vs.


OPTEUM FINANCIAL SERVICES, LLC,
           Defendant.
                                                                      /




Stipulation for Dismissal with Prejudice


           The parties, by their counsel, hereby stipulate as follows:


1. The parties stipulate that Plaintiff’s claims against Opteum Financial
Services, LLC have been resolved and accordingly, Plaintiff stipulates and
agrees that all claims against Defendant be and hereby are dismissed with
prejudice.
2. The Court has jurisdiction with respect to enforcement of the terms of the
Parties’ settlement agreement.




For the Plaintiff:
For the Defendant:
Robert L. Olsen
rolsen@fowlerwhite.com
Fowler White Boggs P.A.
501 E. Kennedy Blvd, Suite 1700
Tampa, Florida 33602
Direct: (813) 222-1138
Fax: (813) 384-8313
Dianna Wyrick (admitted pro hac vice)
dwyrick@reedsmith.com
Reed Smith LLP
Suite 1200
225 Fifth Avenue
Pittsburgh, PA 15222
Direct: (412) 288-7238
Fax: (412) 288-3063
